DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 4-6, 10-12, and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of cooling conduit configuration and subspecies of pin configuration, there being no allowable generic or linking claim. Election of Species C and Subspecies 1 was made without traverse in the reply filed on 04/15/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walz (US Pat. Pub. No. 2007/0253816 A1) in view of Thatcher (US Pat. No. 6,190,120 B1) and Spangler (US Pat. Pub. No. 2012/0076660 A1).
Regarding claim 1, Walz discloses a turbine vane (60), comprising: an airfoil (62) that extends from an inner diameter to an outer diameter, and from a leading edge to a trailing edge (see Fig. 1-10 and [0021]); an inner platform (68) coupled to the airfoil at the inner diameter (66) (see Fig. 1-10 and [0021]); and a cooling system (cooling passageway network including inlet 110, the one or more internal spanwise passageways of airfoil 62, as depicted for example in Fig. 1-10, having end portions 130, 132, 134, and 136, passageways 180, plenum 170, cooling passages 178, and outlet holes 120) defined in the airfoil including a first conduit (the upstream-most internal spanwise passage with end portion 130) in proximity to the leading edge to cool the leading edge (see Fig. 3-8, [0023-0025]; here it is visually apparent that the first conduit extends directly adjacent to the leading edge, thereby cooling fluid running through the first conduit may cool the leading edge) and a second conduit (the downstream-most internal spanwise passage with end portion 136) (see Fig. 3-8, [0023-0025]), the first conduit having an inlet (110) at the outer diameter to receive a cooling fluid (see Fig. 3 and [0023]) and an outlet portion (passageways 180, plenum 170, cooling passages 178, and outlet holes 120) that is defined at least partially through the inner platform (see Fig. 3-8 and [0023]).  Walz also teaches that some of the cooling air passing through the first and second conduit (internal spanwise passages) may exit through cooling holes provided along the airfoil surfaces ([0023], ln 6-7).  Further, while Walz does not explicitly describe the separation of the spanwise passages within the vane, it is visually apparent from Fig. 6 and 7 that the cooling passages within the interior of the airfoil are separated by walls/ribs (see passageways with end portions 130, 132, 134, and 136 in Fig. 6-7, wherein these passageways are depicted as being encased within the airfoil by separating walls/ribs), and it is therefore clear that the first conduit may include a first surface proximate to the leading edge and a second surface defined opposite to the first surface along the separating wall/rib which separates the first conduit from downstream conduits.
Walz fails to teach that the second conduit is configured to cool the trailing edge and that the first conduit includes a plurality of cooling features that extend from a first surface of the first conduit, with the first surface of the first conduit opposite the leading edge.
Thatcher exhibits a typical configuration (Fig. 3) for a gas turbine vane (22) comprising an aft (downstream-most) spanwise internal cooling conduit (26) for passing cooling air through the vane to the inner platform at the inner diameter end of the vane (see Fig. 1 and 3 and Col. 3, ln 38-47).  Thatcher teaches that it is typical in the art to provide the aft spanwise internal cooling conduit with a plurality of outlet passages (28) which are spaced one from the other along the entire length of the trailing edge of the vane (see example of Fig. 3 and Col. 3, ln 41-47) in order for a portion of the cooling air to exit from the conduit to cool the trailing edge, thereby providing air cooling to the trailing edge (Col. 3, ln 41-47).
Because Thatcher describes an aft spanwise internal cooling conduit similar to the second conduit of Walz, and since Walz suggests that some of the cooling air passing through conduits including the second conduit may exit via cooling holes along the airfoil surfaces (Walz, [0023], ln 6-7), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second conduit of Walz to include a plurality of outlet passages which are spaced one from the other along the entire length of the trailing edge of the vane, such that the second conduit is configured to cool the trailing edge via the portion of the cooling air of the second conduit which exits from the outlet passages at the trailing edge, in order to provide air cooling to the trailing edge, as described by Thatcher (Col. 3, ln 41-47).
Spangler exhibits (Fig. 1-3 and 5-6) a gas turbine vane (24) comprising a first cooling conduit (56) in proximity to the leading edge ([0023-0025]), wherein the first conduit includes a first surface (inner surface of leading edge) and a second surface (leading edge-side of rib 54) of the first conduit (see Fig. 4 and 6), the second surface defined on a rib (54), the first surface of the first conduit opposite the leading edge (see Fig. 4 and 6).  Spangler teaches that the first conduit may include a plurality of cooling pins (60) that extend from the first surface and between the first surface and the second surface of the first conduit (Fig. 3-4 and 6, and [0023], ln 1-3) in order to provide a thermal conductive path between the rib and the leading edge, thereby enhancing conductive cooling of the leading edge, where temperatures may be much higher than at surrounding locations on the blade ([0023], ln 4-11 and [0025], ln 1-4).
Because both Walz and Spangler describe turbine vanes that comprise cooling conduits in proximity to the leading edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first conduit of Walz to include a plurality of cooling pins that extend from the first surface and between the first surface and the second surface of the first conduit in order to provide a thermal conductive path between the rib and the leading edge, thereby enhancing conductive cooling of the leading edge, where temperatures may be much higher than at surrounding locations on the blade, as described by Spangler ([0023], ln 4-11 and [0025], ln 1-4).
Regarding claim 3, Walz further discloses that the outlet portion is in fluid communication with a plurality of film cooling holes (120) defined through a portion of the inner platform that spans between the airfoil and a second airfoil (64) (see Fig. 3-8 and [0023-0025]), the second airfoil coupled to the inner platform and spaced apart from the airfoil (see Fig. 3-8 and [0021]).
Regarding claim 9, Walz discloses a turbine vane (60), comprising: an airfoil (62) that extends from an inner diameter to an outer diameter, and from a leading edge to a trailing edge (see Fig. 1-10 and [0021]); a second airfoil (64) spaced apart from the airfoil (see Fig. 3-8 and [0021]); an inner platform (68) coupled to the airfoil at the inner diameter (66) and coupled to the second airfoil (see Fig. 1-10 and [0021]); an outer platform (72) coupled to the airfoil at the outer diameter (70) and coupled to the second airfoil (see Fig. 1-10 and [0021]), the outer platform in fluid communication with a source of the cooling fluid (see Fig. 3, [0021], and [0023]; here, while it is not explicitly disclosed that the outer platform in fluid communication with a source of the cooling fluid, in [0023], Walz describes that the cooling air may be bleed air, which, as is well known in the art, may come from a compressor, and since cooling air is provided to the vane outer platform, it follows that the vane outer platform must be in fluid communication with a source of the cooling fluid, such as a compressor); and a cooling system (cooling passageway network including inlet 110, the one or more internal spanwise passageways of airfoil 62, as depicted for example in Fig. 1-10, having end portions 130, 132, 134, and 136, passageways 180, plenum 170, cooling passages 178, and outlet holes 120) defined in the airfoil including a first conduit (the upstream-most internal spanwise passage with end portion 130) in proximity to the leading edge to cool the leading edge (see Fig. 3-8, [0023-0025]; here it is visually apparent that the first conduit extends directly adjacent to the leading edge, thereby cooling fluid running through the first conduit may cool the leading edge) and a second conduit (the downstream-most internal spanwise passage with end portion 136) (see Fig. 3-8, [0023-0025]), the first conduit having an inlet (110) at the outer diameter to receive a cooling fluid (see Fig. 3 and [0023]) and an outlet portion (passageways 180, plenum 170, cooling passages 178, and outlet holes 120), the outlet portion including a plurality of film cooling holes (120) defined through a portion of the inner platform that spans between the airfoil and a second airfoil (64) (see Fig. 3-8 and [0023-0025]).  Walz also teaches that some of the cooling air passing through the first and second conduit (internal spanwise passages) may exit through cooling holes provided along the airfoil surfaces ([0023], ln 6-7).  Further, while Walz does not explicitly describe the separation of the spanwise passages within the vane, it is visually apparent from Fig. 6 and 7 that the cooling passages within the interior of the airfoil are separated by walls/ribs (see passageways with end portions 130, 132, 134, and 136 in Fig. 6-7, wherein these passageways are depicted as being encased within the airfoil by separating walls/ribs), and it is therefore clear that the first conduit may include a first surface proximate to the leading edge and a second surface defined opposite to the first surface along the separating wall/rib which separates the first conduit from downstream conduits.
Walz fails to teach that the second conduit is configured to cool the trailing edge and that the first conduit includes a plurality of cooling features that extend from a first surface of the first conduit toward a second surface of the first conduit, with the first surface of the first conduit opposite the leading edge.
Thatcher exhibits a typical configuration (Fig. 3) for a gas turbine vane (22) comprising an aft (downstream-most) spanwise internal cooling conduit (26) for passing cooling air through the vane to the inner platform at the inner diameter end of the vane (see Fig. 1 and 3 and Col. 3, ln 38-47).  Thatcher teaches that it is typical in the art to provide the aft spanwise internal cooling conduit with a plurality of outlet passages (28) which are spaced one from the other along the entire length of the trailing edge of the vane (see example of Fig. 3 and Col. 3, ln 41-47) in order for a portion of the cooling air to exit from the conduit to cool the trailing edge, thereby providing air cooling to the trailing edge (Col. 3, ln 41-47).
Because Thatcher describes an aft spanwise internal cooling conduit similar to the second conduit of Walz, and since Walz suggests that some of the cooling air passing through conduits including the second conduit may exit via cooling holes along the airfoil surfaces (Walz, [0023], ln 6-7), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second conduit of Walz to include a plurality of outlet passages which are spaced one from the other along the entire length of the trailing edge of the vane, such that the second conduit is configured to cool the trailing edge via the portion of the cooling air of the second conduit which exits from the outlet passages at the trailing edge, in order to provide air cooling to the trailing edge, as described by Thatcher (Col. 3, ln 41-47).
Spangler exhibits (Fig. 1-3 and 5-6) a gas turbine vane (24) comprising a first cooling conduit (56) in proximity to the leading edge ([0023-0025]), wherein the first conduit includes a first surface (inner surface of leading edge) and a second surface (leading edge-side of rib 54) of the first conduit (see Fig. 4 and 6), the second surface defined on a rib (54), the first surface of the first conduit opposite the leading edge (see Fig. 4 and 6).  Spangler teaches that the first conduit may include a plurality of cooling pins (60) that extend from the first surface toward the second surface of the first conduit, extending the full distance between the first surface and the second surface of the first conduit (Fig. 3-4 and 6, and [0023], ln 1-3) in order to provide a thermal conductive path between the rib and the leading edge, thereby enhancing conductive cooling of the leading edge, where temperatures may be much higher than at surrounding locations on the blade ([0023], ln 4-11 and [0025], ln 1-4).
Because both Walz and Spangler describe turbine vanes that comprise cooling conduits in proximity to the leading edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first conduit of Walz to include a plurality of cooling pins that extend from the first surface toward the second surface of the first conduit, extending the full distance between the first surface and the second surface of the first conduit in order to provide a thermal conductive path between the rib and the leading edge, thereby enhancing conductive cooling of the leading edge, where temperatures may be much higher than at surrounding locations on the blade, as described by Spangler ([0023], ln 4-11 and [0025], ln 1-4).
Regarding claim 20, the proposed combination of Walz incorporating the plurality of cooling pins as taught by Spangler exhibits that the plurality of cooling features comprise a plurality of cooling pins that extend from the first surface of the first conduit to the second surface of the first conduit (see in re claim 9).
Claim(s) 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Walz as modified by Thatcher and Spangler according to claims 1 and 9, respectively, and in further view of Fukuno (US Pat. No. 6,089,822).
Regarding claim 7, Walz as modified by Thatcher and Spangler according to claim 1, discloses the turbine vane of claim 1, further comprising an outer platform (72) coupled to the airfoil at the outer diameter (70) (see Fig. 1-10 and [0021]), the outer platform in fluid communication with a source of the cooling fluid (see Fig. 3, [0021], and [0023]; here, while it is not explicitly disclosed that the outer platform in fluid communication with a source of the cooling fluid, in [0023], Walz describes that the cooling air may be bleed air, which, as is well known in the art, may come from a compressor, and since cooling air is provided to the vane outer platform, it follows that the vane outer platform must be in fluid communication with a source of the cooling fluid, such as a compressor).  
While the passageways of Walz are depicted as being encased by separating walls/ribs in Fig. 6 and 8 at the inner diameter end of the vane, as discussed above in re claim 1, Walz fails to explicitly teach that the second conduit including a second inlet at the outer diameter, and the inlet and the second inlet are each fluidly coupled to outer platform to receive the cooling fluid.  
Fukuno exhibits (Fig. 6 and 8) a gas turbine vane (17) comprising an airfoil portion (25) which extends between an outer platform (27) and an inner platform (26), wherein the airfoil portion comprises a first cooling conduit (42) in proximity to the leading edge and a second conduit (44) in proximity to the trailing edge, both conduits configured to pass cooling air through the interior of the vane airfoil portion from the outer platform to the inner platform (see Fig. 8 and Col. 3, ln 18-25).  Fukuno teaches that the first conduit and the second conduit may be defined by a rib (40) that extends from the outer diameter to the inner diameter (see Fig. 8 and Col. 2, ln 12-15) in order to separate the first conduit from the second conduit (Col. 2, ln 12-15), wherein a second surface of the first conduit may be defined on the rib (see Fig. 8; here it is visually apparent that the first conduit may be defined as extending between a first surface proximate and opposite to the leading edge and a second surface which is the upstream face of the rib).  In this configuration, the first conduit and the second conduit are defined as separate at the outer diameter end of the vane, therefore, the first conduit comprises an inlet at the outer diameter to receive a cooling fluid and the second conduit comprises a second inlet at the outer diameter to receive a cooling fluid (see Fig. 8; here it is visually apparent that, since the rib 40 separated the first and second conduit at the outer diameter end of the vane, each conduit includes an inlet which is the opening of the conduit within the outer platform), the inlet and the second inlet each being fluidly coupled to outer platform to receive the cooling fluid (see Fig. 8; here it is visually apparent that the openings of each of the first and second conduits are formed in the outer platform to receive cooling air 19’, and are therefore fluidly coupled to the outer platform). 
Because both Walz and Fukuno describe gas turbine vanes comprising conduits for passing cooling air through the interior of the vane airfoil from an outer platform to an inner platform, and since Walz teaches that the turbine vane of Walz may be configured to include a variable number (one or more) of conduits and a variable number (one or more) of inlets in the outer platform ([0023], ln 1-6), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine vane of Walz with the cooling conduit configuration as taught by Fukuno above, such that the turbine vane of Walz is embodied using only two conduits - the first conduit and second conduit identified in re claim 1 –  in accordance with the teachings of Walz and as exhibited by Fukuno, and such that the first conduit and the second conduit are defined by a rib that extends from the outer diameter to the inner diameter, as taught by Fukuno, in order to separate the first conduit from the second conduit, as described by Fukuno (Col. 2, ln 12-15), thereby providing separate cooling paths.  In such a configuration, a second surface of the first conduit may be defined on the rib (see in re Fukuno) and an inlet of the first conduit and a second inlet of the second conduit may each be defined as the respective openings of the separated first and second conduits, these openings being formed within the outer platform, fluidly coupled to the outer platform to receive cooling fluid, and separated by the outer end of the rib, as depicted for example in Fukuno, Fig. 8.
Regarding claim 8, the proposed combination of Walz incorporating the cooling conduit configuration of Fukuno exhibits a rib that extends from the outer diameter to the inner diameter, the rib separates the first conduit from the second conduit, and a second surface of the first conduit is defined on the rib (see in re claim 7).
Regarding claim 13, an identical modification as described in re claim 7 may be made to Walz as modified by Thatcher and Spangler according to claim 9, whereupon the proposed combination exhibits that the second conduit includes a second inlet at the outer diameter, and the inlet and the second inlet are each fluidly coupled to outer platform to receive the cooling fluid (see in re claim 7).
Regarding claim 14, the proposed combination of Walz incorporating the cooling conduit configuration of Fukuno exhibits a rib that extends from the outer diameter to the inner diameter, the rib separates the first conduit from the second conduit, and a second surface of the first conduit is defined on the rib (see in re claim 7).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,989,067 B2 (hereinafter “prior patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because prior patent claim 1 anticipates the present claim 1 by virtue of comprising the same claimed subject matter as is disclosed in the broader present claim 1.  Specifically, claim 1 of the prior patent discloses a turbine vane, comprising: an airfoil that extends from an inner diameter to an outer diameter, and from a leading edge to a trailing edge (lines 1-3); an inner platform coupled to the airfoil at the inner diameter (lines 4-5); and a cooling system defined in the airfoil including a first conduit in proximity to the leading edge to cool the leading edge and a second conduit to cool the trailing edge, the first conduit having an inlet at the outer diameter to receive a cooling fluid and an outlet portion that is defined at least partially through the inner platform (lines 6-12), and the first conduit includes a plurality of cooling features (cooling pins, see line 12-13) that extend from a first surface of the first conduit (lines 12-16; here the cooling pins are coupled to the first surface and extend between the first surface and a second surface, therefore they extend from the first surface), with the first surface of the first conduit opposite the leading edge (lines 24-25).
Claim(s) 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 4 of U.S. Patent No. 10,989,067 B2 (hereinafter “prior patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because prior patent claim 4 anticipates the present claim 7 by virtue of comprising the same claimed subject matter as is disclosed in the broader present claim 7.  Specifically, claim 4 of the prior patent discloses the turbine vane of Claim 1, further comprising an outer platform coupled to the airfoil at the outer diameter (lines 1-2), the outer platform in fluid communication with a source of the cooling fluid (lines 3-4), the second conduit including a second inlet at the outer diameter (lines 4-5), and the inlet and the second inlet are each fluidly coupled to outer platform to receive the cooling fluid (lines 5-6).
Here, it is acknowledged that the present application is a divisional application of the parent application 16/035,173, however the present claim(s) 1 and 7 are identical in scope to claims 1 and 9 respectively of the original claims subject to restriction in the parent.  Further, claims 1 and 9 of the original claims subject to restriction in the parent were identified as generic to all species and subspecies in the restriction requirement of the parent.  The restriction requirement of the parent required the Applicant to elect between a number of distinct species and subspecies, however the restriction requirement did not require the Applicant to elect between identified generic claims (claims 1, 7, 9, and 10 in the original claims of the parent) and the identified species and subspecies, therefore these original generic claims, as well as any newly proposed generic claims, lack consonance with the restriction requirement of the parent, since these generic claims are not explicitly directed to the newly elected species and subspecies.  According to MPEP 804.01(B), consonance is required in order for the safe harbor provision of 35 U.S.C. 121 to apply, therefore the safe harbor provision of 35 U.S.C. 121 does not apply to present claims 1 and 7.  Lack of consonance is only present in the generic claims 1 and 7.  The safe harbor provision will still apply to all claims directed to the newly elected Species C and Subspecies 1 as elected by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes Magowan (US Pat. No. 5,344,283) and Sreekanth (US Pat. No. 6,508,620), each of which disclose turbine vanes which comprise multiple conduits for passing cooling air from an outer platform of the vane to an inner platform of the vane, whereupon the cooling air is then outlet from the inner platform by a plurality of film cooling holes which are defined in the inner platform’s outer surface adjacent to the airfoil (see Magowan Fig. 3 and 4, Sreekanth Fig. 1 and 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745